OPINION — AG — **** COUNTY BOARD OF EQUALIZATION — QUALIFICATIONS FOR MEMBERSHIP **** MEMBERSHIP OF A PERSON ! ON A BOARD SUCH AS THE STATE BOARD OF AGRICULTURE, A MUNICIPAL PLANNING COMMISSION OR A MUNICIPAL HOSPITAL BOARD DOES NOT DISQUALIFY SUCH PERSON FROM BEING APPOINTED TO A COUNTY BOARD OF EQUALIZATION UNDER THE RESTRICTIVE PROVISIONS OF 68 O.S. 1969 Supp., 2457 [68-2457] ; THEREFORE, SUCH PERSON COULD NOT BE APPOINTED ON A COUNTY BOARD OF EQUALIZATION FOR TWO YEARS AFTER THE LAST DATE ON WHICH HE WAS A MEMBER OF THE STATE BOARD OF AGRICULTURE, A MUNICIPAL PLANNING COMMISSION OR A MUNICIPAL HOSPITAL BOARD. CITE: 51 O.S. 1961 6 [51-6] (W. J. MONROE) ** SEE: OPINION NO. 74-118 (1974) ** ** SEE: OPINION NO. 75-136 (1975) **